MEMORANDUM OF DECISION.
Defendant Thomas Cyr appeals from an order of the Superior Court (Kennebec County) revoking his probation from two underlying sentences imposed for failure to file tax returns. The order of probation included the following condition: “Defendant is to file tax returns for years not filed and pay all taxes and penalties within 11 months.” Although defendant filed tax returns, he did not make any payment. On appeal defendant contends that the evidence is insufficient to support the conclusion that his failure to pay within the 11 month period was unexcusable. On a review of the record, we conclude that the court rationally could have found every element necessary for the order of revocation.
The entry is:
Judgment affirmed.
All concurring.